FEDERAL INSURANCE COMPANY Endorsement No: 5 Bond Number: 81952294 NAME OF ASSURED: TORTOISE NORTH AMERICAN ENERGY CORPORATION NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Tortoise North American Energy Corporation 11550 Ash Street, Suite 300 Leawood, KS 66211 This Endorsement applies to loss discovered after 12:01 a.m. on May 27, 2008. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 18, 2008 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
